JUDGE ROBEBTSON,
not concurring in the reasoning of the majority OF THE COURT, DELIVERED THE FOLLOWING SEPARATE OPINION:
According to the common law of England, maritime jurisdiction over its rivers emptying into the sea does not extend higher than the ebb and flow of the tide, and the riparian rights of the owners of land bounded by its rivers below tide-water do not extend beyond ordinary high water-mark; but, above tide-water, extend to the middle of the river, “ ad medium filum aqua”
The only reason for that anomalous and apparently incongruous doctrine is, that the periodical ebb and flow of the tide twice in twenty-four hours require that the facility and security of navigation should, not be disturbed by private ownership of the shores between high and low water-mark, which, therefore, is held to be jus publicum; and that, as the. rivers of that country, comparatively small, short, and shallow, above tide-water, are not fit for general or useful navigation as commercial streams, they are not deemed, for practical use, navigable ; and, therefore, in that country tide-water and navigability are considered synonymous, and no river above the ebb and flow of the tide is deemed or called a navigable stream. This doctrine is local, and is not American. Consequently, the Supreme Court of the United States, in the case of Genessee Chief et al. vs. Fitzhugh et al., 12 Howard, 454, said: “There is certainly nothing in the ebb and flow of the tide that makes the water peculiarly suitable for admiralty jurisdiction, nor anything in the absence of a tide that renders it unfit. If it is a public navigable water on which commerce is carried on between different States or nations, the reason for the jurisdiction is precisely the same; and, if a distinction is made on that account, it is merely arbitrary, without any foundation in reason, and, indeed, would seem to be inconsistent with it.
*288“In England, undoubtedly, the writers on the subject and the decisions of its courts of admiralty always speak of the jurisdiction as confined to tide-water; and this distinction in England was a' sound and reasonable one, because there was no navigable stream in that country beyond the ebb and flow of the tide, nor any place where a port could be established to carry on trade with a foreign nation, and where vessels could enter or depart with cargoes. In England, therefore, tide water and navigable water are synonymous terms; and tide-water, with a few small and unimportant exceptions, meant nothing more than public rivers as contradistinguished from private ones; and they took the ebb and flow of the tide as the test, because it was a convenient one, and more easily determined the character of the river. Hence the established doctrine in England, that the admiralty jurisdiction is confined to the ebb and flow of the tide; in other words, it is confined to public navigable waters.
“At the time the Constitution of the United States was adopted and our courts of admiralty went into operation, the definition which had been adopted in England was equally proper here. In the old thirteen States, the far greater part of the navigable waters are tide-waters; and in the States which were at that period in any degree commercial, and where courts of admiralty were called on to exercise their jurisdiction, every public river was tide-water to the head of navigation.
“And, indeed, until the discovery of steamboats, there could be no foreign commerce upon waters with an unchanging current resisting the upward passage. The courts of the United States, therefore, naturally adopted the English mode of defining a public river, and, consequently, the boundary of admiralty jurisdiction. It measured it by tide-water; and that definition having found its way *289into our courts, became, after a time, the familiar mode of describing a public river, and was repeated as cases occurred, without particularly examining whether it was as universally applicable in this country as it was in England.
“If there were no waters in the United States which are public as contradistinguished from private, except where there is tide, then, unquestionably, here, as well as in England, tide-water must be the limit of admiralty power; and as the English definition was adopted in our courts, and constantly used in judicial proceedings and forms of pleading adopted from England, the public character of the river was, in process of time, lost sight of, and the'jurisdiction of the admiralty treated as if it was limited by the tide. The description of a public navigable river was substituted in the place of the thing intended to be described; and, under the natural influénce of precedents and established forms, a definition originally correct was adhered to and acted on after it had ceased, from a change of circumstances, to be the true description of public waters. It was under the influence of these precedents and this usage that the case of the Thomas Jefferson, 10 Wheaton, 428, was decided in this court, and the jurisdiction of the courts of admiralty of the United States declared to be limited to the ebb and flow of the tide.”
For the reasons thus given the court, in a lucid opinion delivered by Chief Justice Taney, overruled the case of the Thomas Jefferson, and then added :
“ It is evident that a definition that, at this day, limits public rivers in this country to tide-water 1'ivej's, is utterly inadmissible. We have thousands of miles of public navigable water, including lakes and rivers, in which there is no tide. And certainly there can be no reason for admiralty power over a public tide-water, which does not *290apply with equal force to any other public water used for commercial purposes and foreign trade.”
The facts and reasoning which, in this opinion, modify the common law, which, in this branch of it, was local in its operation, and, in its reason, applied only to England, must be as strong, and even stronger, in respect to riparian rights in this country.
The New England States adopted the common law of England just as it was recognized in that country, and for that reason, as well as for the reason suggested in 12th Howard, supra, they have generally adhered to the Enr glish doctrine as to riparian rights.
But Virginia and her first o'ffspring, Kentucky, adopted the common law only so far as the reason of it was applicable to their local circumstances. And, so far as we know, neither of these States has ever applied the common law to any of their large navigable rivers above tide-water. And the same reasons that induced Kentucky to repudiate the feudal doctrine in “ Shelly's case,” as totally uncongenial with our institutions, though blindly adopted elsewhere, ought to induce this court to decide that the Ohio is a public navigable stream, and that riparian proprietors of land bounded by it have no more rights than the same class enjoy in England on tide-water rivers, which are there, for peculiar reasons, called the only navigable waters in the kingdom.
For such cogent reasons as these, the States of Pennsylvania, North Carolina, South Carolina, Georgia^ Alabama, Tennessee, and Iowa have so decided in relation to thqir large navigable rivers above tide-water. But several other States have* obsequiously recognized the common law, without seeming to have considered its local reason, altogether inapplicable in America, and inconsistent with every reason here. After a long and varying conflict *291among her courts and most eminent jurists, New York, which has decided both ways, seems at last, by its latest decisions, to have followed the common law, but with exceptions and qualifications which neutralize her authority ; for her courts have sustained, against riparian claims, grants of islands in, and beds under, some of her navigable rivers, and, without dissent, have adjudged that riparian owners on the lakes, and even the Niagara river, where there is no tide-water, have no title beyond the banks.
Chief Justice Taney’s reasoning in the case in 12 Howard, shows how those courts which applied the common law to large rivers, navigable above the ebb and flow o_f the tide, lapsed blindfolded into that absurdity ; and that reasoning, and the conclusion of the court in that case, apply fully and even more obviously to this case. The absurdity of a contrary doctrine may be sufficiently illustrated by a single example. The Supreme Court of the United States has decided that the tide ebbs and flows from the gulf as high up the Mississippi river as about the city of New Orleans. Then, how arbitrary and even ridiculous would it be felt to be, for a court to adjudge to the owner of land on that river, just above the city, the bottom of the river ad fdum aquae, with all its mineral wealth, and, at the same time, decide that an owner of land on the same river, just below the city, although he paid to the sovereign the same price, must be nevertheless restricted to high water-mark? And who can answer why this can be so ? The same reason applies to each case, and the same principle should govern both.
On such subjects especially American law should be homogeneous; and it can never be harmonized into an American system of national jurisprudence, until courts look, more than many of them have ever done, to the *292reason of so much of the common law as is arbitrary, local, or un-American. • *
Why should the common law as to English rivers .be applied to the Amazon, the Mississippi, and the Missouri, actually navigable, and constantly navigated, by steamboats for thousands of miles? In 'the opinion delivered by Justice Catron, in Jones vs. Soulard (24 Howard, p. 65), it said, that “ the doctrine that, on rivers where.the tide ebbs and flows, grants of land are bounded by ordinary high water-mark, has no application in this case. To hold that it did, would be a dangerous tampering with riparian rights (begging the question), involving litigation concerning .the. size of rivers (not more debatable than the end of the tide) as matter of fact, rather than proceeding on established law.” “ Many authorities, resting on the adjudged cases, have been adduced to us in the printed argument presented by the counsel of the defendent in error, to show that, from the time of Sir Matthew Hale to the present time, all grants of land bounded by fresh water rivers confer the proprietorship on the grantee to the middle thread of the stream.' We think this, as a general rule, is too well settled as part of the American and English law of real property to be open to discussion; and the inquiry here is, whether the rule applies to so great and public a water-course as the Mississippi at St. Louis.”
As already shown, neither authority nor reason settles this as the American rule; and the case in 12Hi Howard proves that it neither is. nor ought to be so settled. By what cases has this doctrine been settled ? Only in some States that adopted the common law without stint or qualification. But the reason and operation of this branch of the common law are uncongenial wdth the condition of this State; and, being therefore excepted *293by the ordinance adopting the common law in a modified form, was never the common law here. What common law did Judge Catron mean? The Federal Government having no common law, he meant only such as some of the States had adopted Without question or diminution.
The assumptions in 24th Howard are unauthorized, and some of them suicidal; and, against preponderating reason and authority, cannot be recognized as any authority, and especially in Kentucky, which not only never adopted this excrescence on the bosom of American law, but repudiated it as fungus. It is idle to cite •decisions in States that adopted the common law without exceptions; Kentucky has no such common law on this subject. As to that, her only common law is common sense — -consistent, discriminating, self-poised, common sense. When and how did the local doctrine I am combatting ever become the common law of Kentucky, • as of some other States ? The question cannot be answered ; and the idea here merely suggested is indisputable and impregnable. This seems to be conclusive.
Kentucky owns -the Ohio river on its border, and low water-mark on the opposite shore is its northern limit; and, according to Kent, if a grantee of land on the Ohio is bounded by ordinary low water-mark, he will hold to low-water mark on the opposite side — -that is, the whole river will be the boundary, and the grantee will be entitled to all islands formed in the river by accretion or eruption.
It cannot be accredited, either, that Virginia, when she granted to Taylor the land on the Ohio, intended to grant away the bed of the river or one half of it, or that the grantee so understood or expected; and if such was the *294legal result, it is strange,that no such riparian claim was ever established or asserted until in this case.
The constant and unvarying periodicity of the ebbs and flows in tide-water streams, is the only reason why grants of land on them are limited by high water-mark. That reason does not apply to-navigable fresh water rivers, which depend, for their volume of water and accidental width, on the fluctuating and uncertain seasons, wet and dry; and, consequently, this court has often adjudged that the owner of land on the Ohio river goes to ordinary low water; and this is the rational and only consistent doctrine, and it impliedly settles this case.
As there can be no river without a bed and banks, the water, the bed, and the banks, constitute the river, and each element is indispensable to its existence. Therefore, there can be no owner of the bed of a navigable river, unless it shall have been expressly and specifically granted to him. Of such a thing there can be no constructive ownership. The Commonwealth is presumed to retain the title to the whole river, in its ordinary state, for the use of the public, until she shall make, as she may, a specific grant of some portion of it to private use. This is a settled doctrine of the common law, and is equally applicable to all navigable rivers.
The civil law rule, more comprehensive in its range and universal in its principle than the local rule in England, applies to fresh water as well as salt water streams, that are, in fact, internationally navigable, and restricts the title of riparian owners on all navigable waters to high or low water-mark, without a special grant by the sovereign of the bed of the stream; and this is the only reasonable doctrine for America, with its large fresh water streams, navigable by steamboats. *295And in Bowman et al. vs. Wathen et al., 2d McClean, 376, Justice McLean said: “We apprehend that the common law doctrine as to navigableness of streams can have no application in this country; and that the fact of navigableness does, in no respect, depend upon the ebb or flow of the tide. On navigable streams the riparian right, we suppose, cannot generally extend beyond high watermark.”
In the cases of Bruce vs. Taylor, 2 J. J. Marshall, 160; City of Louisville vs. Bank of the United States, 3 B. Mon., 143 ; Morrison vs. Taylor, 14 Ib., 367, and 17 Ib., 249, this court intimated the same doctrine.
The grant by Virginia in April, 1787, to James Taylor, of one thousand acres of land, calls to begin at three trees on the bank of the Ohio, and to run up its m.canders. It contains no allusion to the bed of the river, nor, any intimation that the bed or any of it was granted to Taylor; and, consequently, there was, in that patent, no specific grant of any of the ordinary bed of the river; and none, therefore, should be constructively recognized. But, as a necessary consequence of the foregoing view of the law, the Commonwealth of Kentucky still owned the bed of the river, and islands and sand-bars, so far as the latter did not result to Taylor, or those claiming under him, as an accretion to the land granted to him. When the patent for the sand-bar in this case was issued to Alice Berry, there was no such alluvial accession; and, consequently, in my opinion, her patent for the sand-bar vested in her the exclusive legal title to it; and these views as to the common law in Kentucky seem to have been recognized by the circuit court.
In my judgment, therefore, it was not necessary in ' this case to decide whether the patent to Taylor, under which the appellants also claimed, extends to the middle *296thread of the river or only to low water-mark; and, consequently, wanting time for the full and thorough investigation which such a question eminently deserves, I preferred to forbear an unnecessary decision, by a divided court, of a doctrine so important and hazardous as that of the constructive extent of Taylor’s grant. I considered it much more prudent to await a case in which the decision of that question would be judicially necessary, and might be more authoritative and satisfactory. ■ But the majority of the court choosing a different course, the only alternative left me is to withhold my concurrence in a doctrine which they, for the first time in Kentucky, recognize and apply; and, unexpectedly placed in this embarrassing predicament, I felt it my duty to the country, as well as to myself, to suggest, raptim et carptim, spme of the reasons for my dissent ; and, though I have been compelled to perform this unwelcome task in a hasty, crude, and very imperfect manner, yet I feel assured that I am right, and now rest, with entire self-satisfaction, on this desultory sketch of my own opinion.